Kruse, P. J. (concurring):
I concur for reversal upon both grounds stated in the opinion of De Angeles, J. I think, however, that it does not necessarily follow that if the plaintiff’s right to recover is to be limited to the actual payments made by it under the Workmen’s Compensation Law, the Statute of Limitations would commence running upon its cause of action at the time the cause of action for negligence accrued to the personal representatives of Robinson, the employee, for whose death the defendant became liable. If the plaintiff’s right of recovery is to be thus restricted, it would seem that its claim against the defendant is like any *830other obligation, payable in installments. In such a case the plaintiff could sue as each installment became due and the Statute of Limitations would not begin to run until the particular installment is due.
The general liability of the defendant would be litigated upon the first action. It would not be necessary to litigate it again, because the determination in that action would be res adjudicata in any action brought upon a subsequent installment. I am of the opinion, however, that the plaintiff in that regard is in the same situation as the personal representatives of the deceased would be, to whose rights it succeeds under the assignment; that it can maintain but one cause of action and must recover all its damages in that action. It is true it may recover more than it actually pays. It is also true that it may recover less.